EXHIBIT 3.02 105740II0 211M 11 AMENDED AND RESTATED ARTICLES OF INCORPORATION OF LEGACY SYSTEMS, INC. zee BILL JONES, Se 1r1 at State Robert Matthews certifies that: 1. He is the President and Secretary of Legacy Systems, Inc., a California corporation (the "Company"). 2.The Articles of Incorporation of the Company are amended and restated to read as follows: ARTICLE 1. NAME The name of the Company is Legacy Systems, Inc. ARTICLE 2. PURPOSE The purpose of the Company is to engage in any lawful acts or activity for which a corporation may be organized under the General Corporation Law of California other than the banking business, the trust company business, or the practice of a profession permitted to be incorporated by the California Company Code (the "Code"). ARTICLE 3. AUTHORIZED CAPITAL The Company is authorized to issue two classes of shares, designated "Common Stock" and "Preferred Stock" respectively. The total number of shares of Common Stock which the Company is authorized to issue is 15,000,000 and the total number of shares of Preferred Stock which the Company is authorized to issue is 2,413,255. All of the shares of Preferred Stock are designated "Series A Preferred Stock" (the "Series A Preferred' ) The Board of Directors is authorized within the limitations and restrictions stated in these Amended and Restated Articles of Incorporation (i) to determine and alter the rights, preferences, privileges and restrictions granted to or imposed upon any wholly unissued series of Preferred Stock (other than the Series A Preferred) and the number of shares constituting any such series and the designation thereof, or any of them; and (ii) to decrease (but not below the number of shares of such series then outstanding) the number of shares of any such series subsequent to the issue of shares of that series. If the number of shares of any series of Preferred Stock shall be so decreased, the shares constituting such decrease shall resume the status which they had prior to the adoption of the resolution originally fixing the number of shares of such series. ARTICLE 4. RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS OF CAPITAL STOCK The relative rights, preferences, privileges, and restrictions granted to or imposed upon the respective classes of the shares of capital stock or the holders thereof are as follows: 1.Dividend Preference. The holders of Series A Preferred shall be entitled to receive, out of funds legally available therefor, dividends at an annual rate equal to (i) $0.10 (as adjusted for combinations, consolidations, subdivisions, or stock splits with respect to such shares) for each outstanding share of Series A Preferred held by them, payable when and if declared by the Board of Directors, in preference and priority to the payment of dividends on any shares of Common Stock (other than those payable solely in Common Stock or involving the repurchase ofshares of Common Stock from terminated employees, officers, directors, or consultants pursuant to contractual arrangements). In the event dividends are paid to the holders of Series A Preferred that are less than the full amounts to which such holders are entitled pursuant to this Section 1, such holders shall share ratably in the total amount ofdividends paid according to the respective amounts due each such holder if such dividends were paid in full. After payment of dividends to the holders of Series A Preferred, dividends may be declared and distributed among all holders of Common Stock; provided, however, that no dividend may be declared and distributed among holders of Common Stock at a rate greater than the rate at which dividends are paid to the holders of Series A Preferred based on the number of shares of Common Stock into which such shares of Series A Preferred are convertible (as adjusted for stock splits and the like) on the date such dividend is declared.
